     Case 3:20-cr-03415-JLS Document 14 Filed 12/02/20 PageID.41 Page 1 of 1




1

2
                                  UNITED STATES DISTRICT COURT
3
                                 SOUTHERN DISTRICT OF CALIFORNIA
4

5     UNITED STATES OF AMERICA                )
                                              )
6                                             )   Case No. 20-cr-3415-JLS
                                              )
7           v.                                )
                                              )
8     ABEL ALARCON-ANTONIO,                   )   ORDER CONTINUING MOTION
                                              )   HEARING/TRIAL SETTING
9                                             )
                          Defendant.          )
10                                            )
                                              )
11
            The United States of America and defendant ABEL ALARCON-ANTONIO jointly
12
      move to continue the motion hearing /trial setting set for December 4, 2020, at 1:30 p.m.
13
             For reasons stated in the joint motion, incorporated by reference herein, the
14
      Court finds good cause to continue the motion hearing/trial setting.
15
            IT IS ORDERED that the joint motion is granted. The motion hearing/trial
16
      setting shall be continued to December 18, 2020 at 1:30 p.m.
17
            Further, time is excluded pursuant to Title 18, United States Code, Section 3161
18
      (h)(1)(D) and (h)(7)(A).
19
            IT IS SO ORDERED.
20
      Dated: December 2, 2020
21

22

23

24

25
26

27

28
